DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Nathan Cernetic on 3/7/2021.
The application has been amended as follows:
In the claims:
3. (Currently amended) The image sensor pixel of claim 1, wherein the first color filter has a first lateral area, and wherein the first lateral area is greater than a corresponding second lateral area of any individual subpixel color filter included in the plurality of subpixel color filters.
Allowable Subject Matter
Claims 1, 3, 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendment(s) and argument(s) filed on 12/15/2021. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Xu (US 10334189 B1 to Xu et al) discloses an image sensor has a pixel cell array comprising clusters of pixel cell blocks each block having four pixel cells under the same microlens and filter wherein during readout electrical signals from two pixels positioned along a first diagonal are binned followed by binning the signals from two pixels positioned along the remaining second reverse diagonal in order to reduce spatial color artifacts associated with orthogonal binning schemes and minimize gaps or irregular spacing between optical centers within an image read out from the array of pixel cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN H LE/Examiner, Art Unit 2697            


/LIN YE/Supervisory Patent Examiner, Art Unit 2697